Same Case — On a Re-hearing.
Voorhies, J.
Upon a re-examination of this case, we have come to the conclusion that the former decree should be amended, for the purpose of having the case tried on the merits.
It is, therefore, • ordered and decreed, that the judgment heretofore rendered by the court, be amended so as to read as follows, to-wit: That the judgment of the District Court be avoided and reversed; that the decree quashing the writ of arrest, issued on behalf the plaintiffs against the defendant Cardenas, be set aside and annulled, and that this case be remanded for further proceedings, the defendant paying the costs of appeal.
Merrick, C. J., adhered to his former opinion.
Land, J., absent.